 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 TRUSTEES of the LOCAL 1034 PENSION TRUST                              :
 FUND,                                                                 :
                                                                       :
                                                   Plaintiffs,         :   No.: ____________
                                                                       :
                             - against -                               :
                                                                       :
 MICHAEL J. QUINN FUNERAL SERVICE INC.;                                :
 CORTEGE, LLC; XYZ CORPORATIONS 1-10; and                              :
 JOHN AND JANE DOES 1-10,                                              :
                                                                       :
                                                   Defendants.         :
 ----------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs, the Trustees (the “Trustees”) of the Local 1034 Pension Trust Fund (the “Fund”),

by and through their undersigned counsel, bring this action against Defendants Michael J. Quinn

Funeral Service Inc. (“Quinn”), Cortege, LLC (“Cortege”), fictitious entities XYZ Corporations

1-10, and fictitious individuals John and Jane Does 1-10, and allege as follows:

  I.    INTRODUCTION

        1.       This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the

cessation of Quinn’s obligation to contribute to the Fund as of January 31, 2019.

        2.       Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover Quinn’s allocated share of the Fund’s unfunded vested benefits, liquidated

damages, interest, and attorneys’ fees and costs.
 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 2 of 7 PageID #: 2




 II.   JURISDICTION AND VENUE

       3.      This Court has personal jurisdiction over the Defendants because Quinn, Cortege,

and upon information and belief, XYZ Corporations 1-10 and John and Jane Does 1-10, reside and

do business in the State of New York.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C. § 1451.

       5.      Venue is proper in the Eastern District of New York pursuant to ERISA § 4301(d),

29 U.S.C. § 1451(d), because the Fund is administered in this District.

III.   PARTIES

       6.      The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA §§ 3(37) and 515, 29 U.S.C. §§ 1002(37) and 1145. The Fund is administered

from 48-18 Van Damn Street, Suite 201, Long Island City, New York 11101-3107.

       7.      Plaintiffs are the Trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.      Defendant Quinn is a for-profit domestic corporation having its principal place of

business at 71-01 68th Street, Glendale, New York 11227. Upon information and belief, Michael

J. Quinn is the sole owner of Quinn.

       9.      Defendant Cortege is a for-profit domestic corporation having its principal place of

business at 106 Kampfe Place, North Bellmore, New York 11710. Upon information and belief,

Michael J. Quinn is the sole owner of Cortege.

       10.     Defendants XYZ Corporations 1-10 are fictitious entities whose identities are not

currently known to the Plaintiffs, but who, upon information and belief, were trades or businesses
                                                2
 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 3 of 7 PageID #: 3




under common control with Quinn within the meaning of ERISA § 4001(b)(1), 29 U.S.C.

§ 1301(b)(1).

       11.      Defendants John and Jane Does 1-10 are fictitious individuals whose identities are

not currently known to the Plaintiffs, but who, upon information and belief, were sole

proprietorships under common control with Quinn within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

                                              COUNT I

                      Withdrawal Liability Owed by Quinn to the Fund
                    Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       12.      Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       13.      Quinn was party to a collective bargaining agreement (the “CBA”) with the

International Brotherhood of Teamsters, Local Union No. 813 (the “Union”), with respect to which

the Fund is a third-party beneficiary.       Pursuant to the CBA, Quinn was required to remit

contributions to the Fund on behalf of those employees covered by the CBA.

       14.      As of January 31, 2019, Quinn ceased all covered operations within the meaning of

the CBA and/or ceased to have an obligation to contribute to the Fund, and therefore, completely

withdrew from the Fund within the meaning of ERISA § 4203(a), 29 U.S.C. § 1383(a).

       15.      In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated March 5, 2019, a true and correct copy of which is attached as

Exhibit A, the Fund notified Quinn that it had effectuated a complete withdrawal from the Fund

within the meaning of ERISA § 4203(a), 29 U.S.C. § 1383(a) as of January 31, 2019, and that its

allocated share of the unfunded vested liabilities of the Fund was $117,693, which amount was

payable in 240 monthly installments of $445 commencing on or before May 5, 2019.

                                                   3
 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 4 of 7 PageID #: 4




        16.    After having not received the demanded payment, in accordance with ERISA

§ 4219(c)(2) to (6), 29 U.S.C. § 1399(c)(2) to (6), by letter dated May 7, 2019, a true and correct

copy of which is attached as Exhibit B, the Fund notified Quinn that it was in default of its

obligation to pay withdrawal liability, and offered it an opportunity to cure the default within sixty

(60) days. The letter also notified Quinn that if it failed to timely cure the default, the Fund would

elect to accelerate Quinn’s withdrawal liability and to assess interest on the total outstanding

liability.

        17.    After having not received the demanded payment within sixty (60) days, by letter

dated August 27, 2019, a true and correct copy of which is attached as Exhibit C, the Fund notified

Quinn that it had failed to cure its default, and that the entire amount of its withdrawal liability,

along with accrued interest, which amount totaled $120,449.92, was immediately due and owing.

        18.    Quinn has failed to remit any amounts in satisfaction of the withdrawal liability

assessed by the Fund and has failed to request a review or initiate arbitration within the timeframes

set forth in ERISA § 4221(a), 29 U.S.C. § 1401(a).

        19.    Because Quinn has failed to initiate arbitration proceedings in accordance with the

statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), it is liable to pay the accelerated

amount of its withdrawal liability.

        20.    Plaintiffs, the Trustees of the Fund, demand judgment against Quinn for $117,693

for Quinn’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.




                                                  4
 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 5 of 7 PageID #: 5




                                            COUNT II

                  Controlled Group Liability Owed by Cortege to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       21.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       22.     Upon information and belief, as of January 31, 2019, Michael J. Quinn was the sole

owner of Quinn and Cortege.

       23.     Quinn and Cortege are a brother-sister controlled group within the meaning of 26

U.S.C. § 1563(a)(2) and ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1) because, upon information

and belief, they are wholly owned by Michael J. Quinn.

       24.     Cortege is a trade or business that was under common control with Quinn at the

time of Quinn’s complete withdrawal from the Fund, and therefore, pursuant to ERISA §

4001(b)(1), 29 U.S.C. § 1301(b)(1), Quinn and Cortege constitute a single employer for purposes

of withdrawal liability.

       25.     As such, Cortege is jointly and severally liable with Quinn for the withdrawal

liability resulting from Quinn’s complete withdrawal from the Fund.

       26.     Plaintiffs, the Trustees of the Fund, demand judgment against Cortege for $117,693

for Quinn’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.

                                            COUNT III

          Controlled Group Liability Owed by XYZ Corporations 1-10 to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       27.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.


                                                  5
 Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 6 of 7 PageID #: 6




       28.     As of January 31, 2019, fictitious entities XYZ Corporations 1-10 were trades or

businesses under common control with Quinn within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

       29.     As such, XYZ Corporations 1-10 are jointly and severally liable with Quinn for the

withdrawal liability resulting from Quinn’s complete withdrawal from the Fund.

       30.     Plaintiffs demand judgment against XYZ Corporations in the amount of $117,693

for Quinn’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.

                                            COUNT IV

         Controlled Group Liability Owed by John and Jane Does 1-10 to the Fund
                  Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       31.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       32.     As of January 31, 2019, fictitious individuals John and Jane Does 1-10 were sole

proprietorships under common control with Quinn within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

       33.     As such, John and Jane Does 1-10 are jointly and severally liable with Quinn for

the withdrawal liability resulting from Quinn’s complete withdrawal from the Fund.

       34.     Plaintiffs demand judgment against John and Jane Does 1-10 in the amount of

$117,693 for Quinn’s allocated share of the unfunded vested liabilities of the Fund, as well as

liquidated damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem

just and appropriate.



                                                  6
Case 1:19-cv-04937-AMD-JO Document 1 Filed 08/29/19 Page 7 of 7 PageID #: 7




Dated:   August 29, 2019            PROSKAUER ROSE LLP
         Newark, New Jersey
                                    By:        /s/ Neil V. Shah
                                                 Neil V. Shah
                                    One Newark Center
                                    1085 Raymond Boulevard
                                    Newark, New Jersey 07102
                                    (973) 274-3205
                                    nshah@proskauer.com

                                    Anthony S. Cacace
                                    Eleven Times Square
                                    New York, NY 10036
                                    (212) 969-3307
                                    acacace@proskauer.com

                                    Counsel for the Plaintiffs




                                     7
